DETAILED ACTION
Status of the Claims
1.	 Claims 1-10 are present in the application.
2.	Groups II and III (claims 6-10) remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions, there being no allowable generic or linking claim.  
3.	The non-elected species of GnRH agonists and GnRH antagonists other than leuprolide remain withdrawn from consideration as directed to non-elected species, i.e. claim 3 remains withdrawn as drawn to a non-elected species.
	
Previous Claim Rejections - 35 USC § 103

4.	Claim 1, 2, 4 and 5 were previously rejected under 35 U.S.C. 103 as being unpatentable over Porchet et al, U.S. 2007/0042040 A1.
	Applicant’s arguments with respect to the rejection of claims 1, 2, 4 and 5 over Porchet et al. have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  
	However, upon further consideration, a new ground of rejection is made, please see below.

New Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

6.	Claims 1, 2, 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Bennink et al, U.S. 9,561,238 B2, patented February 7, 2017 (hereafter referred to as “Bennink et al”) in view of Spitz et al, Research and Reports in Urology, published August 23, 2016 (hereafter referred to as “Spitz et al.”).

	Instant claim 1 is directed to a method of treating prostate cancer in a patient, comprising administering a GnRH agonist or a GnRH antagonist (more specifically a GnRH agonist (claim 2), specifically leuprolide acetate), and orally co-administering estetrol in a daily dose of 20 mg to 80 mg for at least 4 weeks.  Claim 4 is drawn to the method of claim 1, and further limits wherein the estetrol is administered in a daily dose of no more than 60 mg.  Claim 5 is drawn to the method of claim 1, and further limits wherein the estetrol is co-administered once daily for at least 12 weeks.
	Bennink et al. teach a method for the treatment of prostate cancer comprising the oral administration of an estrogenic component (column 1, lines 18-22), wherein the estrogenic component is preferably estetrol (column 3, lines 20-24) and suggest the co-administration of a Gonadotropin hormone releasing hormone (GnRH) composition (column 9, lines 49-51).  Regarding the co-administration of the GnRH composition, nonpreferred and alternative embodiments constitute prior art (MPEP 2123, II). Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). "A known or obvious composition does not become In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994) (The invention was directed to an epoxy impregnated fiber-reinforced printed circuit material. The applied prior art reference taught a printed circuit material similar to that of the claims but impregnated with polyester-imide resin instead of epoxy. The reference, however, disclosed that epoxy was known for this use, but that epoxy impregnated circuit boards have "relatively acceptable dimensional stability" and "some degree of flexibility," but are inferior to circuit boards impregnated with polyester-imide resins. The court upheld the rejection concluding that applicant’s argument that the reference teaches away from using epoxy was insufficient to overcome the rejection since "Gurley asserted no discovery beyond what was known in the art." 27 F.3d at 554, 31 USPQ2d at 1132.). Furthermore, "[t]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).
	Bennink et al. discuss dosage, “particularly when used in humans, the estrogenic component is usually administered in an average dosage of at least 0.05 mg per day, preferably of at least 0.1 mg per day. The maximum dosage is normally kept below 40 mg per day” (column 7, last paragraph), which overlaps the range of 20 mg to 80 mg required by instant claim 1 (and embraces the dosage of no more than 60 mg required by instant claim 4). Bennink et al. additionally teach administration is continued for a prolonged period of time, preferably the uninterrupted administration is continued for at least 30 days, more preferably for at least 90 days,” (column 6, lines 61-67), which claim 5). 
	As such, Bennink et al. teach the treatment of prostate cancer comprising co-administering estetrol and a GnRH composition, but does not teach wherein said composition is the GnRH agonist leuprolide.
	Yet, Spitz et al. teach that androgen deprivation therapy (ADT) with GnRH agonists is the most common and well-established treatment for prostate cancer (page 160, left column, 1-6), wherein Leuprolide acetate is the most widely employed GnRH agonist (page 160, left column, second full paragraph).
	Thus one of ordinary skill in the art would have been guided by the prior art to administer the GnRH agonist leuprolide acetate and co-administer estetrol for the treatment of prostate cancer in a patient in need thereof.  The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law, please see In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992). See also In re Kotzab, 217 F.3d 1365, 1370, 55 USPQ2d 1313, 1317 (Fed. Cir. 2000) (setting forth test for implicit teachings); In re Eli Lilly & Co., 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990) (discussion of reliance on legal precedent); In re Nilssen, 851 F.2d 1401, 1403, 7 USPQ2d 1500, 1502 (Fed. Cir. 1988) (references do not have to explicitly suggest combining teachings).  Furthermore, MPEP 2144 teaches that the strongest rationale for combining references is a recognition, expressly or impliedly in the prior art or drawn from a convincing line of reasoning based on established 
	In the instant case, two known compounds which individually demonstrate activity against prostate tumors could be combined in order to achieve an additive effect in the treatment of prostate cancer, with the expected result of an improved method of treating prostate cancer in a patient in need thereof. 
Please refer to MPEP 2144.06 “I. COMBINING EQUIVALENTS KNOWN FOR THE SAME PURPOSE” wherein Kerkhoven is specifically referenced:
 “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.). See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) (Claims directed to a method and material for treating cast iron using a mixture comprising calcium carbide and magnesium oxide were held unpatentable over prior art disclosures that the aforementioned components individually promote the formation of a nodular structure in cast iron.); and Ex parte Quadranti,  25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992) (mixture of two known herbicides held prima facie obvious).

	As stated by the Court in KSR International Co., v. Teleflex Inc., 127 US 1727 (2007), “when a patent ‘simply arranges old elements with each performing the same function it had been known to perform’ and yields no more than one would expect from such an arrangement, the combination is obvious” (quoting Sakraida v. AG Pro, Inc., 425 US 273 (1976); see also: Merck v. Biocraft (874 F.2d 804, 807 (Fed. Cir. 1989), indicating that it is a matter of obviousness for one of ordinary skill in the art to select a particular component from among many disclosed by the prior art as long as it is taught Sundance, Inc. v. DeMonte Fabricated, Ltd., 550 F.3d 1356 (Fed. Cir. 2008): a claimed invention is obvious is it is a combination of known prior art elements that would reasonably have been expected to maintain their respective properties or functions after they had been combined; Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327 (1945): indicating that “[r]eading a list and selecting a known component to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle”; Wm. Wrigley Jr. Co. v. Cadbury Adams USA LLC, 683 F.3d 1356 (Fed. Cir. 2012): finding a “strong case of obviousness based on the prior art references of record [wherein the claim] recites a combination of elements that were all known in the prior art, and all that was required to obtain that combination was to substitute one well-known…agent for another”).
	Both of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 416, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950). 
	As such, claims 1, 2, 4 and 5 are prima facie obvious.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Conclusion


Correspondence
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANET L COPPINS whose telephone number is (571)272-0680.  The examiner can normally be reached on Monday-Friday 8:30AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng W Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 

/JANET L COPPINS/Examiner, Art Unit 1628                                                                                                                                                                                                        



/JARED BARSKY/Primary Examiner, Art Unit 1628